Citation Nr: 1704019	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  03-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for healed duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to December 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case for additional development in December 2005, December 2007, and May 2012.  The Board in May 2012 denied the Veteran's appealed claim for gastroesophageal reflux disorder (GERD), but then recognized    an expanded claim to also include healed duodenal ulcers, based on duodenal ulcers being reflected in medical records and in the record generally as part of an expanded claim for service connection for an upper gastrointestinal disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board remanded the healed duodenal ulcers aspect of the expanded claim.  The Board also then remanded the claim for service connection for a low back disability.

The issue of service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1. A duodenal ulcer was not shown on entrance to service nor diagnosed during service. 

2.  A November 2001 upper gastrointestinal examination with contrast revealed deformity and shortening of the duodenal bulb consistent with previous ulceration; the assessment was healed duodenal ulcers with residuals structural changes.



      CONCLUSION OF LAW

The criteria for establishing service connection for healed duodenal ulcer with structural changes have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and duodenal ulcer disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran's service treatment records reveal that in a Report of Medical History completed in March 1978, he noted a positive history of frequent indigestion, but denied stomach trouble.  However, when questioned by the examiner, he denied having indigestion.  Physical examination was normal.  In February 1980, September 1986, and January 1991, the Veteran was seen for complaints diagnosed as acute gastroenteritis.  In September 1990 he reported a wrenching sensation in his stomach and slight pressure feeling in the mid chest.  The assessment was probable dyspepsia or gastroesophageal reflux.  In February 1992 the Veteran complained of bloating, heart burn, and a "foul odored burp".  The impression was acute gastroenteritis.  When seen in April 1999, the assessments include gastroesophageal reflux disease.  

Shortly after service, upon a November 2001 general medical examination, the Veteran reported a history of reflux disorder for five years, for which he took over-the-counter antacids which worked to resolve heartburn.  The Veteran reported  having heartburn approximately one time per week.  He denied any history of      upper gastrointestinal examination or gastroscopy.  An abdominal ultrasound was performed, which was assessed as unremarkable.  An upper gastrointestinal (upper GI) series with contrast revealed deformity and shortening of the duodenal bulb consistent with previous ulceration.  Healed duodenal ulcers with residuals structural changes were assessed.  That examination also found an otherwise normal upper gastrointestinal tract, without gastroesophageal reflux.  The November 2001 examiner also diagnosed gastric hyperacidity which responded to common over-the-counter antacids.  

In this case, there is no evidence showing the Veteran suffered from a duodenal ulcer prior to service, nor was testing conducted during service showing the presence of such disability.  However, during the one year period following discharge from service, the Veteran had radiographic testing showing the presence of a healed duodenal ulcer with residual structural changes.  During the November 2001 physical examination, the Veteran reported symptoms he described as heartburn relieved by antacids that occurs about once a week.  As the upper GI series revealed no gastroesophageal reflux, the examiner diagnosed recurrent gastric hyperacidity that responded to antacids and healed duodenal ulcers with residual structural changes of the duodenal bulb.  

Duodenal ulcer disease is a disability subject to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Thus, if duodenal ulcer disease manifests to a degree of 10 percent within one year following discharge from service, service connection on a presumptive basis may be established.  A 10 percent rating for duodenal ulcers is warranted when the condition is mild, with brief episodes of recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.  While there      may be some question whether the symptoms noted as gastric hyperacidity are associated with the healed duodenal ulcer with residual structural changes of the duodenal bulb, the Board will resolve all doubt in the Veteran's favor, and find that service connection on a presumptive basis is warranted.  38 C.F.R. §§ 3.102, 3.307, 3.309(a).


ORDER

Service connection for healed duodenal ulcer with residual structural changes of the duodenal bulb is granted.


REMAND

The Board finds that additional development is needed with respect to the low back claim.  

In a "December 16" service treatment record, with the notated year illegible on   that record, when the Veteran was either 24 or 34 (again, not legible), the Veteran was noted to complain of a shooting pain from the top of the spine of two weeks' duration.  The record also noted the Veteran's report of a low back strain at the time of onset of the neck pain.  A trapezius muscle strain was assessed and treated, but the reported low back strain was not further addressed in that record.  

Service treatment records do not include any other record indicating low back symptoms or a low back disability.  However, the Veteran submitted a claim          for service connection for a low back disability in February 2001, within three months of service separation, and he then reported recurring lower back pain with prolonged standing or sitting greater than 30 minutes, and asserted that this began in 1995.  

Upon a November 2001 general medical examination, the Veteran provided a history of acute back pain the prior year during which he could not sit for three to four hours in a row due to back pain.  However, he reported currently sitting for three to four in a row at work.  The Veteran added that his current difficulty was with his mid back on the left, though he might experience recurrence of lumbar  pain with prolonged sitting on hard benches.  He denied taking medication for his back.  The November 2001 examination of the low back revealed normal, straight alignment without pelvic tilt, forward flexion and extension within normal limits.  The examiner diagnosed recurrent mechanical back pain   

Upon an official orthopedic examination in March 2010, the Veteran reported having low back pains which began when he was transporting a heavy safe in 1993 and injured himself.  He reported that following that incident he had over time experienced painful functional episodes of back restriction.  These began with     brief episodes of moderate pain during or after physical exertion, but subsequently became fairly pronounced chronic pain of 2 to 3 out of 10 intensity, increasing to 5 to 7 out of 10 during physical exertion.  X-rays showed the lumbar spine to be intact without identified significant changes except for osteophytic projections at L4-L5.  Intervertebral spaces were not reduced, and no indications of past fractures or inflammatory or osteo-destructive processes were found.  The examiner diagnosed chronic lumbar syndrome with myostatic insufficiency. 


A VA opinion was obtained in January 2016.  The Board in its May 2012 remand instructed that the examiner was to note the above-described "December 16" in-service treatment record, and to provide an opinion addressing the likelihood that     a current low back disability arose in service or was otherwise causally related to service.  The examiner provided the following:

The veteran served on active duty in the Air Force from 1978   through 2000.  In review of the Veteran's service treatment records the veteran was evaluated one time for low back strain and was treated conservatively.  There is no further evaluation, treatment        or diagnosis of a low back condition found in the remainder of the Veteran's service treatment records.  This was an acute muscle strain that resolved without residual.  Any current low back disability[,] in my opinion, would more than likely be related to normal physiologic aging and other factors not related to his time on active duty and therefore the claim is not supported.

However, this opinion gives does not appear to have considered the Veteran's reported symptoms in his prior claim submitted shortly after service separation or upon examination in November 2001, wherein recurrent mechanical back pain was diagnosed.  Accordingly, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the January 2016 VA examiner for clarifying and/or addendum opinion, with instructions as follows.  If a new examination is deemed necessary, one should be scheduled.  

With due consideration of self-reported history as provided in the Veteran's original claim in February 2001, the Veteran's history at the November 2001 VA general medical examination, medical findings and conclusions at that examination, and any other relevant evidence of record, the examiner should provide an opinion answering whether it is at least as likely as not (50 percent or greater probability) that a low back disability present during the claim period developed (arose) during service (from October 1978 to December 2000), regardless of whether or not it developed as a result of normal aging processes or as a result of specific incidents or accumulated wear-and-tear.  The examiner should explain the reasons for the opinion provided.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


